                         Case 19-22002         Doc 58     Filed 07/14/20       Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:    Case No.: 19−22002 − LSS        Chapter: 13

Cathy Grant
Debtor

                                                     NOTICE

PLEASE TAKE NOTICE that a hearing will be held

on 7/27/20 at 02:00 PM
by videoconference
(for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688)

to consider and act upon the following:

40 − Motion for Relief from Stay and Notice of Motion as to Debtor and Co−Debtor BRIAN ALLEN GRANT Re:
11403 Ridge Lane, Monrovia, MD 21770. Fee Amount $181. Notice Served on 1/22/2020, Filed by U.S. Bank Trust
National Association as Trustee of Igloo Series III Trust. Objections due by 02/5/2020. with three additional calendar
days allowed if all parties are not served electronically. Hearing scheduled for 02/20/2020 at 10:00 AM − Courtroom
3−D. (Attachments: # 1 Exhibit Note # 2 Exhibit Mortgage # 3 Exhibit Suggestion of BK # 4 Notice of Motion
Notice of Motion) (Peck, Christopher)


42 − Response on behalf of Cathy Grant Filed by Michael Patrick Coyle (related document(s)40 Relief from Stay and
Notice of Motion filed by Creditor U.S. Bank Trust National Association as Trustee of Igloo Series III Trust). (Coyle,
Michael)


43 − Supplemental Opposition on behalf of Cathy Grant Filed by Michael Patrick Coyle (related document(s)40
Relief from Stay and Notice of Motion filed by Creditor U.S. Bank Trust National Association as Trustee of Igloo
Series III Trust, 42 Response filed by Debtor Cathy Grant). (Attachments: # 1 Exhibit Exhibit 1 # 2 Exhibit Exhibit 2
# 3 List of All Creditors) (Coyle, Michael)


45 − Amended Motion FOR IN REM RELIEF FROM AUTOMATIC STAY AND CO−DEBTOR BRIAN GRANT
STAY AND HEARING THEREON Re: 11403 Ridge Lane, Monrovia, MD 21770 Filed by U.S. Bank Trust National
Association as Trustee of Igloo Series III Trust (related document(s)40 Relief from Stay and Notice of Motion filed
by Creditor U.S. Bank Trust National Association as Trustee of Igloo Series III Trust). (Attachments: # 1 Exhibit
Note # 2 Exhibit Mortgage # 3 Exhibit Suggestion of BK # 4 Notice of Motion) (Peck, Christopher) Modified on
2/24/2020 (Harris, Asia).


49 − Opposition on behalf of Cathy Grant Filed by Michael Patrick Coyle (related document(s)47 Amended Notice of
Motion filed by Creditor U.S. Bank Trust National Association as Trustee of Igloo Series III Trust). (Coyle, Michael)




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 7/14/20
                            Case 19-22002   Doc 58   Filed 07/14/20    Page 2 of 2
                                                     Mark A. Neal, Clerk of Court
                                                     by Deputy Clerk, Gloria Bellman
                                                     301−344−8031



Form ntchrgmdb (rev. 06/08/2020)
